Citation Nr: 0202013	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  00-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for pulmonary sarcoidosis 
with fatigue and sleep disturbance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran had many years of service in the Army National 
Guard and Reserve.  He served on active duty from February 
1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the RO that denied 
service connection for pulmonary sarcoidosis with fatigue and 
sleep disturbance.  The veteran testified at an RO hearing in 
March 2001.


FINDING OF FACT

The veteran's pulmonary sarcoidosis with fatigue and sleep 
disturbance is a diagnosed disorder.  It developed several 
years after his active service.  It was not caused by any 
incident of service.


CONCLUSION OF LAW

Pulmonary sarcoidosis with fatigue and sleep disturbance was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran served in the Army National Guard and Reserve 
from 1983 to 1993.  He had active duty from February to July 
1991 when his National Guard unit was activated during the 
Persian Gulf War, and during this time he had service in 
Southwest Asia from February to June 1991.  

Service medical records, including during the time of the 
veteran's active duty, do not show sarcoidosis or related 
symptoms.  On a March 1991 general medical examination and a 
May 1991 redeployment examination, the lungs and chest were 
noted to be normal on clinical evaluation.  On accompanying 
medical history forms for these examinations, the veteran 
gave a history of hay fever and denied a history of breathing 
or sleeping problems.

Post-service medical records show that in February 1994, the 
veteran was treated for coughing that he said was causing him 
to stay awake.  The impression was acute sinusitis, post 
nasal drip, and reflux cough.

Possible sarcoidosis is first mentioned in medical records 
from 1995.  A computerized axial tomography scan (CT scan) in 
February 1995 noted bilateral hilar adenopathy.  It was noted 
the appearance was similar to findings in various disorders 
including sarcoidosis.  Findings in April 1995 were similar.  

Numerous medical records dated after 1995 note pulmonary 
sarcoidosis, although doctors had varying degrees of 
certainty as to the accuracy of the diagnosis.

An October 1997 report from Richard Champion, M.D., of the 
Norwood Clinic, notes he had seen the veteran for the past 
two years for probable sarcoidosis.  It was noted the veteran 
recently had some increased symptoms of coughing and dyspnea.  
It was decided to proceed with confirmation of the diagnosis, 
particularly since the veteran reported he handled depleted 
uranium ammunition during the Gulf War.  The veteran was 
concerned that he might have some disease related to that 
experience.  Dr. Champion noted that recent 1997 diagnostic 
studies of the veteran were consistent with sarcoid.  
Treatment records from Dr. Champion from late 1997 note the 
veteran's ongoing breathing problems related to sarcoid.  It 
was reported that: since 1995, X-rays had been abnormal; he 
had biopsy proven sarcoid; and the condition was treated with 
prednisone, a steroid.  

The veteran thereafter received treatment from various 
doctors for a variety of medical problems, including 
pulmonary sarcoidosis and reactive airway disease.  In a July 
1998 office visit note, Dr. Samer Fahoum commented that the 
veteran's sarcoidosis is a systemic disease with no known 
cause.  In March 1999, Dr. Bruce S. Trippe discussed various 
bone problems possibly related to the veteran's use of 
prednisone for sarcoid.  The physician noted that the veteran 
reported trouble sleeping and that the steroids could be 
keeping him up at night.  

In August 1999, the veteran filed his claim for service 
connection for pulmonary sarcoidosis with fatigue and sleep 
disturbance.

In an April 2000 office visit note, Dr. William P. Saliski 
reported diagnoses of pulmonary sarcoidosis, reactive airway 
disease, and osteopenia. 

The veteran has submitted copies of correspondence he sent to 
and received from the Special Assistant to the Secretary of 
Defense for Gulf War Illnesses, Medical Readiness, and 
Military Deployments.  Much of this correspondence discusses 
Gulf War health problems generally.  A December 2000 letter 
from the Defense Department official recounts how studies had 
been done regarding possible chemical exposure in connection 
with demolition of chemical agent munitions at Khamisiyah, 
Iraq in March 1991 during the Persian Gulf War.  The letter 
indicates that veterans whose units were near this area were 
being contacted, and that based on current medical evidence 
and ongoing research there was no indication that any long-
term health effects would be expected from the brief low-
level exposure to chemical agents that may have occurred near 
Khamisiyah.  The letter invites veterans to contact the 
Defense Department office if there were additional questions, 
and the file shows the veteran in the instant case did so.

In a March 2001 letter, Dr. W. Ryan McWhorter, described the 
veteran as having sarcoidosis and probable reactive airway 
disease otherwise known as asthma.  It was noted that the 
veteran had become symptomatic over the past few years, and 
that the veteran related this, in time frame, to his 
involvement in the Gulf War.  The doctor then said, "From a 
medical stand point, I cannot say that this had a direct 
cause, however, it can not be ruled out as potentiating his 
illness."

The veteran testified at an RO hearing in March 2001.  He 
stated that he began having breathing problems in about 1992, 
1993, or 1994.  He said he sought medical treatment in 1995 
with a private physician, and was found to have pulmonary 
sarcoidosis.  He described treatment since then, including 
taking prednisone.  The veteran described symptoms such as 
trouble breathing, fatigue, a sleep disturbance, and bone 
problems due to sarcoidosis or from treatment of sarcoidosis.

II.  Legal analysis

Through discussions in the rating decision, statement of the 
case, supplemental statement of the case, and additional 
correspondence, the veteran has been notified of the evidence 
needed to substantiate his service connection claim.  
Pertinent medical records have been obtained.  A VA 
examination is not warranted as there is sufficient competent 
medical evidence to decide the claim, and there are no proven 
foundation facts which would permit a competent medical 
opinion as to a relationship between the claimed condition 
and service.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If a veteran had active service for 90 days or more, service 
connection will be rebuttably presumed for certain chronic 
diseases, such as sarcoidosis, which become manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War illness provisions 
of 38 U.S.C.A. § 1117 were recently amended, effective March 
1, 2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilites from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
These new legal provisions on Persian Gulf War illness do not 
encompass the pulmonary sarcoidosis with fatigue and sleep 
disturbance which is involved in the pending claim of service 
connection.

The medical records indicate, and the veteran apparently 
acknowledges, that the fatigue and sleep disturbance are 
symptoms of the diagnosed pulmonary sarcoidosis or of 
treatment for the pulmonary sarcoidosis.  Sarcoidosis is a 
diagnosed condition rather than an undiagnosed illness.  It 
is not one of the limited diagnosed conditions mentioned in 
the new law.  Thus, the Persian Gulf War provisions on 
service connection do not apply. 

The veteran's service medical records from his February to 
July 1991 period of active duty do not show sarcoidosis or 
related symptoms.  The first medical evidence of this 
condition is from 1995, several years after active service 
(and well beyond the one year period for presumptive service 
connection).

The veteran asserts that his pulmonary sarcoidosis and 
related symptoms are due to his 1991 Persian Gulf War service 
and, at times, this assertion has been recorded by doctors in 
his medical records.  However, as a layman, the veteran is 
not competent to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In his 2001 letter, Dr. McWhorter essentially 
said that Persian Gulf War duty was not a direct cause of the 
illness yet, it could not be ruled out as "potentiating his 
illness."  This statement is equivocal and vague and does not 
have probative value in linking the condition with service.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The recent 
correspondence from the service department does not tend to 
show the illness is related to Persian Gulf War service.

The credible medical evidence demonstrates that pulmonary 
sarcoidosis with related symptoms such as fatigue and sleep 
disturbance was not present until several years after the 
veteran's period of active duty and such condition was not 
caused by any incident of service.  The claimed condition was 
not incurred in or aggravated by service. 

As the preponderance of the evidence is against the service 
connection claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pulmonary sarcoidosis with fatigue and 
sleep disturbance is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

